Citation Nr: 0112582	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.  

2.  Entitlement to service connection for acute pancreatitis, 
claimed as a stomach disorder.  

3.  Entitlement to service connection for a nervous disorder.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a bladder problem.  

6.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 RO decision which 
denied service connection for COPD with emphysema, acute 
pancreatitis, a nervous condition, a sleep disorder, and a 
bladder disorder.  Compensable evaluations for service-
connected hypertension and bilateral hearing loss also were 
denied.  In a February 2000 decision, the RO increased the 
evaluation for hypertension to 10 percent disabling.  The 
veteran has not indicated he is satisfied with this 
evaluation; thus, the claim for a higher evaluation still 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In February 2001, the veteran was afforded a 
personal hearing before the undersigned Board Member in 
Washington, DC.  






REMAND

The veteran claims that service connection for COPD with 
emphysema, acute pancreatitis, a nervous disorder, a sleep 
disorder, and a disability manifested by bladder problems is 
warranted.  He also contends that higher evaluations are 
warranted for service-connected hypertension and bilateral 
hearing loss.  After a preliminary review of the claims 
file, The Board determines that additional development is 
warranted.  

Service medical records from his note that on discharge 
examination in October 1970, the veteran reported a history 
of shortness of breath, chest pain or pressure, hearing loss 
and increased anxiety.  

VA and private medical records on file generally show 
treatment for hypertension, acute pancreatitis, gastritis, 
peptic ulcer disease, and COPD with emphysema.  The claims 
file contains no records of treatment for a nervous 
condition, sleep disorder or bladder problems.  During the 
February 2001 Central Office hearing, the veteran testified 
that he suffered from a nervous condition due to combat 
experiences in Vietnam and his sleep disorder was a symptom 
of such condition.  He indicated that he received treatment 
for his nervous condition from a private physician, Dr. 
Lencenni.  The veteran claimed that acute pancreatitis, 
claimed as a stomach condition and COPD with emphysema, 
claimed as a lung condition were both related to service.  He 
stated that, with the exception of his nervous condition, he 
generally received treatment from the VA for the claimed 
disabilities, although he had received treatment for 
pancreatitis at Washington Hospital Center.  The veteran also 
testified that his service-connected hypertension and hearing 
loss have increased in severity.  

The Board notes, initially, that the RO denied each of the 
claims for service connection as not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
duty imposed by the Veterans Claims Assistance Act, the 
Board finds that additional development of the evidence with 
respect to each of the claims on appeal is warranted.  

Initially, the RO should also obtain and associate with the 
claims file all outstanding records of pertinent medical 
treatment, to specifically include any records from VA 
medical facilities.  The claims file reflects that the 
veteran has received medical treatment from the VA Medical 
Center (VAMC) in Washington, D.C.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain any outstanding private medical records, 
to include any from Dr. Lencenni and/or the Washington 
Hospital Center.  

Thereafter, the RO should arrange for the veteran to undergo 
appropriate VA examinations to confirm the existence of each 
of the conditions for which service connection is sought, and 
if so, to obtain an opinion, based on examination of the 
veteran and review of the claims file, as to whether there is 
a medical relationship between acute pancreatitis, COPD with 
emphysema, a sleep disorder, a bladder disorder, and a 
nervous condition and the veteran's active military service.  
The veteran should also be afforded appropriate VA 
examinations to determine the severity of his service-
connected hearing loss and hypertension.  The veteran is 
hereby advised that failure to report to any such scheduled 
examination without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  Id.  If the veteran fails to report to any 
such examination, the RO should associate with the claims 
file copies of any notice(s) of examination that are sent to 
the veteran.  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claims on appeal on the merits.  

Accordingly, these matters are hereby REMANDED for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the VAMC in 
Washington, DC; from the Washington 
Hospital Center; and from Dr. Lencenni, 
as well as from any other source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
appellant's claims file, and he and his 
representative so notified.  The 
appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2  After all records received pursuant to 
the above-requested development are added 
to the claims file, the veteran should 
undergo appropriate VA examination(s)  to 
determine the nature and etiology of his 
current COPD with acute emphysema, 
pancreatitis (or other stomach disorder), 
sleep disorder, and bladder problems.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
each physician designated to examine the 
appellant.  All indicated tests, studies, 
and consultations should be accomplished, 
all clinical findings reported in detail.  
Based on examination of the veteran, 
review of his pertinent history and 
consideration of sound medical 
principles, the examiner(s) should offer 
a medical opinion as to whether the 
veteran current has COPD with acute 
emphysema, pancreatitis (or other stomach 
disorder), a sleep disorder, and/or a 
bladder disability, and, if so, whether 
each diagnosed disability is as least as 
likely as not a result of a disease or 
injury during military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After all records received pursuant 
to the development requested in paragraph 
1 are added to the claims file, the 
veteran should also undergo a VA 
psychiatric examination to determine the 
nature and etiology of his reported 
nervous condition.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the physician designated to 
examine the appellant.  All indicated 
tests and studies should be accomplished, 
and all clinical findings reported in 
detail.  Based on examination of the 
veteran, review of his pertinent history 
and consideration of sound medical 
principles, the examiner should provide a 
medical opinion as to whether any 
diagnosed psychiatric condition is as 
least as likely as not related to active 
duty, including traumatic experiences in 
Vietnam.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  After all records received pursuant 
to the development requested in paragraph 
1 are added to the claims file, the 
veteran should also be scheduled for a VA 
cardiovascular examination to determine 
the current nature and severity of his 
service-connected hypertension.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
appellant.  Any and all indicated studies 
and tests that are deemed necessary by 
the examiner, should be accomplished and 
all clinical findings should be reported, 
in detail.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5.  The veteran should also be scheduled 
for a VA ear, nose, and throat 
examination to determine the current 
nature and severity of his service-
connected bilateral hearing loss.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
appellant.  Any and all indicated studies 
and tests, to include audiological 
evaluation, should be accomplished and 
all clinical findings should be reported, 
in detail.  

6.  If the veteran fails to report to any 
scheduled VA examination, the RO should 
associate with the claims file copies of 
any notice(s) of examination that are 
sent to the veteran.  

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

9.  After completion of all requested 
development, and any other indicated 
development/notification action, the RO 
should adjudicate each of the claims on 
appeal in light of all pertinent 
evidence and legal authority, to include 
that cited to herein.  The RO must 
provide full reasons and bases for its 
determinations.

10.  If any of the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given the opportunity to 
respond, before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarrels v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




